    Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.486 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


BAKER EVENTS, LLC, et al.,

                 Plaintiffs,
                                                                      CASE NO. 1:20-CV-654
v.
                                                                      HON. ROBERT J. JONKER
GRETCHEN WHITMER, in her
official capacity as Governor for the
State of Michigan, et al.,

            Defendants.
__________________________________/

                                                    ORDER

                                                 Background

          Plaintiffs filed an emergency motion on July 21 for a TRO and PI regarding a planned

wedding this Friday, July 24, 2020. ECF No. 8. Plaintiffs are the wedding venue (Baker Events,

LLC, and its owners), and the anticipated bride and groom. The named defendants are the

Governor and the Attorney General of Michigan, and the head of the Ottawa County Health

Department. Plaintiffs say the defendants have put them on notice that proceeding with the

wedding as originally planned would violate portions of the Governor’s Executive Order, and that

the Ottawa County Health Department issued a cease and desist order to Baker Events on July 2,

2020.1 All parties have filed expedited briefs. The Court concludes it can decide the motion on the

briefs.

          Plaintiffs say the event is constitutionally protected free speech and religious worship

exempt from regulation under the express terms of the Governor’s Executive Order; or


1 The cease and desist order appears directed at Baker Events’ wedding business generally, and not Friday’s wedding
in particular. ECF No. 1, Complaint, at Ex. 5.
    Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.487 Page 2 of 9



alternatively, that the food and beverage restrictions imposed on the wedding venue should be no

more onerous than those imposed by the Executive Order on bars and restaurants. The parties have

evidently negotiated over various possibilities but have not come to terms. No one is suggesting,

however, that the Ottawa County Sheriff, Michigan State Police, Holland Police or other law

enforcement authorities are standing by ready to prevent the wedding, issue tickets, or record the

license numbers of attendees. The only concrete enforcement or threatened enforcement the Court

sees in the record is the July 2 cease and desist order from the Ottawa County Health Department

to the wedding venue regarding its general operations, not to the bride and groom for this Friday’s

wedding. If it is a valid order, and Baker Events and its owners choose to ignore it, they may face

“civil citations and/or the suspension of your service license until you can demonstrate compliance

with Executive Orders.” Id., at Ex. 5, PageID.49. Nothing in the letter threatens action against the

bride and groom.2

                                                 Legal Standards

         Judge Maloney3 summarized the applicable legal standards in a separate case challenging

aspects of the Governor’s Executive Order, CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570

(filed June 26, 2020), ECF No. 17, PageID.724-25. In determining the propriety of a preliminary

injunction, a court considers each of four factors: (1) whether the moving party demonstrates a

strong likelihood of success on the merits; (2) whether the moving party would experience

irreparable injury without the order; (3) whether the order would cause substantial harm to others;

and (4) whether the order would serve the public interest. Ohio Republican Party v. Brunner, 543



2 It appears that Baker Flats and the bride and groom are continuing to work on alternate plans that might be acceptable
to everyone. The venue either has erected, or plans to erect, a tent for an outdoor venue that could accommodate more
people consistent with the terms of the Executive Order. ECF No. 8, Emergency Motion, PageID.66. And as discussed
below, the bride and groom made their own planning adjustments some time ago.
3 This is Judge Maloney’s case. The undersigned is covering emergency matters on Judge Maloney’s docket during

his planned absence this week.

                                                           2
 Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.488 Page 3 of 9



F.3d 361 (6th Cir. 2008) (quoting Northeast Ohio Coalition for Homeless & Service Employees

Int’l Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)).

       The four factors are not separate pre-requisites but instead interconnected considerations

to balance. Northeast Ohio Coalition, 467 F.3d at 1009; Coalition to Defend Affirmative Action v.

Granholm, 473 F.3d 237, 244 (6th Cir. 2006). “A preliminary injunction is an extraordinary

remedy which should be granted only if the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet Lexington-Fayette Urban County Gov’t, 305 F.3d

566, 573 (6th Cir.2002) (internal citation omitted); see Patio Enclosures, Inc. v. Herbst, 39 F.

App’x 964, 967 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)).

“[A] party requesting a preliminary injunction must generally show reasonable diligence.” Benisek

v. Lamone, 138 S.Ct. 1942, 1944 (2018).

       The purpose of a preliminary injunction is preservation of the status quo. Smith Wholesale

Co., Inc. v. R.J. Reynolds Tobacco Co., 477 F.3d 854, 873 n. 13 (6th Cir. 2007) (quoting United

States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004)). “Although the four factors must

be balanced, the demonstration of some irreparable injury is a sine qua non for issuance of an

injunction.” Patio Enclosures, 39 F.App’x at 967 (citing Friendship Materials, Inc. v. Michigan

Brick, Inc., 679 F.2d 100, 105 (6th Cir. 1982)).

                                  Imminent Irreparable Harm

       On the present record, the Court does not see imminent irreparable harm to justify Court

intervention just a few hours before a long-scheduled event. As for Baker Events, this is really an

effort to obtain pre-enforcement review of a health department cease and desist order they have

known about since July 2 and have been trying to negotiate ever since. This is not imminent and

irreparable injury sufficient to support pre-enforcement review. See Susan B. Anthony List v.



                                                   3
 Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.489 Page 4 of 9



Driehaus, 573 U.S. 149, 159 (2014) (finding that to establish standing in a pre-enforcement action,

a plaintiff must adequately allege (1) “an intention to engage in a course of conduct arguably

affected with a constitutional interest,” (2) that is “proscribed by a [law],” and (3) “there exists a

credible threat of prosecution thereunder.”) (quotation omitted); cf. Tabernacle Baptist Church,

Inc. of Nicholasville v. Beshear, No. 3:20-CV000033-GFVT, 2020 WL 2305307, at *2 (E.D. Ky.

May 8, 2020) (plaintiff established standing in pre-enforcement challenge by satisfying all three

factors). If negotiations and accommodations fail, and if the health department actually follows

through to impose particular sanctions, the venue will be able to challenge any sanctions imposed.

Moreover, if the venue succeeds in demonstrating business harm caused by an unlawful exercise

of power by public authorities, other remedies, including the possibility of money damages, may

be appropriate. There is no business emergency on the present record that justifies emergent relief.

       As to the bride and groom themselves, their publicly available website suggests they have

already made plans for a different and more limited celebration than they originally planned. Their

publicly available wedding site says:




                                                  4
 Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.490 Page 5 of 9




There is nothing in the plaintiffs’ motion suggesting the Defendants have any objection to their

revised party plan. And there is certainly nothing in the present litigation record that indicates the

bride and groom will be unable to solemnize their marriage this Friday as planned, as a matter of

both religious practice and governmental recognition. They may not be able to have the full party

they originally planned, but they can certainly get married in a way recognized by church and state

and celebrate with a more limited array of guests. This is a loss, to be sure, but not the kind of

imminent and irreparable injury the Court would normally expect to see for emergent relief like

this.
                                                  5
 Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.491 Page 6 of 9



        The Declaration dated July 20, 2020, from the groom, ECF 9-2, does not mention the notice

even though it was posted both before and after July 20, 2020. The declaration suggests that as of

July 20, there had been no change of plans, which certainly seems inconsistent with the website

message. The Court asked the parties for further briefing regarding the practical significance of

the website message on the Court’s assessment of what, if any, emergency exists. Plaintiffs’

attorney responded but did not include any supplemental declaration from the bride or groom

attempting to harmonize the statements. Instead, counsel endeavored to do so by way of argument.

The Court finds the argument unpersuasive. The argument effectively concedes that the wedding

itself is going forward and that the only real issue is how big the reception will be, and whether it

will be inside or outside. These are obviously important considerations, and the Court in no way

minimizes the disappointment for any bride and groom who decide – however reluctantly – to trim

the reception during a pandemic. But these are not the core interests protected by the First

Amendment speech, association, and religious practice provisions.

                               Balance of Harms and Public Harm

        A Court must insist on a strong showing of standing for pre-enforcement review to avoid

being thrust on an emergent basis into what is fundamentally a regulatory tussle, rather than a

constitutional matter. Plaintiffs’ particular request for relief here illustrates the point. ECF No. 9-

4, Proposed Temporary Restraining Order. The particular terms of the TRO/PI that plaintiffs seek

are not specific orders directed at particular public officials that would mandate or constrain

specific action regarding expressive or religious activity at this Friday’s wedding. In fact, the relief

requested doesn’t focus much on this Friday’s wedding at all; instead, it focuses on the overall

wedding business of Baker Events and seeks a judicial re-write of the regulatory terms of the

Governor’s Executive Order in six bullet points that would apply not just this Friday, but to all



                                                   6
    Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.492 Page 7 of 9



“weddings currently scheduled to take place at Baker Events’ wedding property.” ECF No. 9-4, at

PageID.165.

         The Court has no expertise in weighing these tradeoffs, and no time on an emergent basis

to develop the kind of factual record necessary to do so in a way that honors the public and third-

party interests at stake. But those public and third-party interests are two of the four factors the

Court must consider in weighing emergent relief. Business losses are real and substantial. So are

the risks of spreading infectious disease. An appointed judge’s ad hoc decisions on the tradeoffs

are no better than those of an elected Governor.4 More importantly, they would not be rooted in

the soil of any free speech and religious practice rights of the bride and groom that this Court has

the privilege and obligation to vindicate. Those rights are secure in this case without the Court:

there is nothing in the Executive Orders or the health department cease and desist order that

prevents the bride and groom from being married this Friday in a ceremony that freely expresses

their love and commitment to each other and their religious beliefs, and that results in a marital

union fully recognized by church and state.

                                                  Other Factors

         The Court will not attempt to provide on an emergent basis an Order that addresses the

merits of all the issues dividing the parties. Suffice to say that the plaintiffs’ probability of success

is not so overwhelmingly high as to outweigh the other factors arrayed against emergent relief,

particularly in light of the short timeline provided for the Court’s consideration. Cf. Benisek, supra,

138 S.Ct. at 1944 (2018). There are substantial questions regarding the lawfulness under State law

of government by serial Executive Order, and the Court can understand Plaintiffs’ frustration with


4 In the Court’s view, neither of these options is ideal. The normal lawmaking process of legislative enactment and
presentment to the Governor is more likely to produce outcomes that balance these competing interests in a way that
is acceptable to the broadest possible segment of the citizenry, and that at least allows disappointed citizens to feel
heard.

                                                          7
    Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.493 Page 8 of 9



trying to keep up with whatever version of the Order is currently in effect, and what the terms

actually prohibit.5 But the scope and limits of the Governor’s powers are the subject of other

pending litigation in the State Court, and of a certified question from Judge Maloney of this Court

to the Michigan Supreme Court. See Midwest Institute of Health, PLLC, d/b/a Grand Health

Partners v. Whitmer, No. 1:20-CV-414 (W.D. Mich., filed May 12, 2020). It would be

inappropriate for the undersigned to weigh in on such matters on an emergent basis.

         Similarly, litigation continues to percolate over rational basis review of business regulation

by Executive Order. See, e.g., League of Independent Fitness Facilities and Trainers, Inc. v.

Whitmer, No. 1:20-cv-458 (W.D. Mich., filed May 22, 2020). At a minimum, the County has

arguably articulated a rational distinction between full-service restaurants and event venues, like

Baker, that make food and drink available through third-party catering services.

          And, of course, litigation addressing how far a Governor may go in limiting speech and

religious practice under the First Amendment is also continuing. But First Amendment cases

typically focus on core expressive rights like public demonstrations, and core religious practice

like regularly scheduled worship services. The Governor’s Executive Order has carved out

protection for these activities. Gathering a congregation to witness a wedding (or funeral for that

matter) may implicate assembly and worship interests, to be sure. But the focus of this case is not

so much on these interests as on the size of the party to follow. And that is insufficient reason to

support emergent relief in this case.




5 According to Michigan.gov, the Governor has issued 152 Executive Orders so far this year. Not all address Covid-
19, but many do. It is hard for citizens, law enforcement, and the Courts to keep up with the current rules, as a practical
matter. And even when these constituencies catch up with the latest development, law enforcement rarely has
sufficient resources to devote to policing the new array of criminal misdemeanor activity made possible by the
Executive Order. This naturally creates the risk of selective enforcement that quickly fuels a sense of unfairness and
arbitrary selection of winners and losers.

                                                            8
 Case 1:20-cv-00654-PLM-PJG ECF No. 18 filed 07/23/20 PageID.494 Page 9 of 9



                                           Conclusion

         Accordingly, the Motion for TRO/PI is denied at this time.




Dated:      July 23, 2020                    /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
